Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

SECOND AMENDED AND RESTATED SECONDARY
MATERIALS PROCESSING AGREEMENT
THIS SECOND AMENDED AND RESTATED SECONDARY MATERIALS PROCESSING AGREEMENT (this
“Agreement”) is dated effective as of November 1, 2012, by and between
STILLWATER MINING COMPANY, a Delaware corporation with its principal place of
business in Montana (“Stillwater”), and POWER MOUNT INCORPORATED, a Kentucky
corporation with its principal place of business in Kentucky (“Power Mount”).
WHEREAS, Power Mount and Stillwater previously entered into that certain
Secondary Materials Processing Agreement, dated September 15, 2003 (the “Initial
Agreement”), as amended by the Amended and Restated Secondary Materials
Processing Agreement, dated June 7, 2005 (together with the Initial Agreement,
the “Previous Agreement”), whereby Power Mount supplied Secondary Materials to
Stillwater, and Stillwater processed and refined such Secondary Materials; and
WHEREAS, Power Mount and Stillwater desire to enter into this Agreement to amend
and restate the terms of the Previous Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
1.    DEFINITIONS.
Throughout this Agreement, the following terms shall have the following
meanings:
1.1    Applicable Supplier Percentage has the meaning set forth in Section 14.2.
1.2    Business Day means every Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in the United States are
authorized or obligated by law or executive order to close.
1.3    Environmental Laws means any laws concerning pollution or protection of
the
environment, public health and safety, or employee health and safety, including
laws relating to the Release of Hazardous Substances or otherwise relating to
the disposal, storage, use, transport, treatment or handling of any pollutant,
contaminant, chemical, waste, material or substance, including Hazardous
Substances.
1.4    Estimated Delivery Date means the date estimated by Power Mount for
delivery
at the Facility of Offered Ounces.
1.5    Estimated Ounces means, with respect to a specific Lot, the number of
troy
ounces of each Metal estimated by Power Mount to be contained in such Lot and
set forth by Power Mount on a Shipment Verification Form.
1.6    Event of Default has the meaning set forth in Section 12.
1.7    Facility means Stillwater's processing complex located in Columbus,
Montana.
1.8    Final Assay means, with respect to a specific Lot, the final settlement
figures
expressed as the amount of troy ounces per Short Ton of each Platinum Group
Metal, determined in accordance with Section 8.3.

B-1

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

1.9    Final Dry Lot Weight means, with respect to a specific Lot, the weight in
Short
Tons as determined in accordance with Section 8.3.
1.10     Final Lot Value means, with respect to each Metal, the product of (i)
the Final Dry Lot Weight, (ii) the Final Assay, (iii) the Return Percentage, and
(iv) the Purchase Price.
1.11     Final Ounces means, with respect to each Metal, the product of the
Final Dry Lot Weight and the Final Assay.
1.12    Final Payment has the meaning set forth in Section 9.2.
1.13 Final Payment Finance Charge means the interest assessed by Stillwater on
the amount of the Final Payment and calculated as the product of (i) the amount
of the Final Payment prior to deducting the Final Payment Finance Charge; (ii)
Stillwater's Cost of Borrowing; and (iii) the number of days from the date of
Final Payment until the Value Date divided by 360.
1.14 Final Treatment Charge means, with respect to a specific Lot, the product
of (a) the Final Dry Lot Weight, (b) [**Redacted**], and (c) the Treatment
Charge.
1.15 Force Majeure has the meaning set forth in Section 16.1.
1.16 Hazardous Substances means any substance, whether solid, liquid or gaseous,
that, whether by its nature or its use or any other cause, is regulated or from
which liability might arise under any applicable Environmental Law or which
causes or poses a threat to cause contamination or a nuisance on property or a
hazard to the environment or to the health, safety and welfare of persons.
1.17 Lot means a quantity of Secondary Materials delivered to Stillwater as one
Shipment or as part of a Shipment and designated by Power Mount based on the
type of automobile catalytic converter.
1.18 Shipment Verification Form means the form attached as Appendix A and
completed by Power Mount and Stillwater in accordance with Sections 3.4 and 3.5.
1.19 Material Weight Variance has the meaning set forth in Section 8.2. 1.20
Metal means platinum, palladium or rhodium.
1.21 MSDS means Material Safety Data Sheet.
1.22 Notices has the meaning set forth in Section 19.4.
1.23 Offered Metal Value means, with respect to each Metal, the product of the
(i) Offered Ounces, (ii) the Return Percentage, and (iii) the Purchase Price.
1.24 Offered Ounces means, with respect to each Metal, the number of troy ounces
offered by Power Mount for purchase by Stillwater.
1.25 Party or Parties means Power Mount and Stillwater, individually or
collectively as the context implies, and the successors and assigns of any Party
that shall have become a Party hereto in accordance with the terms hereof
1.26 Platinum Group Metals means, collectively, platinum, palladium and rhodium.
1.27 PM Referral Fee has the meaning set forth in Section 14.1.

B-2

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

1.28 PM Supplier has the meaning set forth in Section 14.1.
1.29 PM Supplier Payment has the meaning set forth in Section 14.2.
1.30 Preliminary Ounces means, with respect to each Metal in a specific Lot, the
number of troy ounces of such Metal contained in the Lot, as determined in
accordance with Section 8.2.
1.31 Prepayment has the meaning set forth in Section 9.1.
1.32 Prepayment Finance Charge means the interest assessed by Stillwater on the
amount of the Prepayment and calculated as the product of (i) the amount of the
Prepayment prior to deducting the Prepayment Finance Charge; (ii) Stillwater's
Cost of Borrowing; and (iii) the number of days from the date of the Prepayment
until the estimated Value Date divided by 360.
1.33 Prepayment Percentage means the percentage of the Offered Metal Values used
to determine the amount, if any, of the Prepayment from Stillwater to Power
Mount, which is set forth on Schedule 1 hereto.
1.34 Purchase Price means, with respect to any Metal, a set price per ounce of a
Metal established by Stillwater for settlement on the Value Date, which price
will be based on the Estimated Date of Delivery or the date of actual delivery,
applied on a first-in-first-out basis.
1.35 Release means the spilling, leaking, disposing, discharging, emitting,
depositing, ejecting, leaching, escaping or any other release or threatened
release, however defined, whether intentional or unintentional, of any
substance, including Hazardous Substances.
1.36 Return Percentage shall mean, with respect to each Metal, that percentage,
set forth on Schedule 1 hereto, of the ounces of Metal on which Stillwater makes
payment.
1.37 Sample Split means a portion of a Lot sample taken prior to assaying.
1.38 Secondary Materials means decanned beads, honeycombs, and metal foil only
from manufactured automobile catalytic converter products containing Platinum
Group Metals.
1.39 Shipment means a delivery of Secondary Materials of up to 21 Short Tons
delivered to the Facility.
1.40 Shipping Documentation means, with respect to each Lot, the bill of lading
from the transportation company, the packing list and the Lot Verification Form
with the top part completed by Power Mount.
1.41 Short Ton means 2,000 pounds.
1.42 Stillwater's Cost of Borrowing means Stillwater's quarterly, pretax,
weighted average cost of borrowing, as determined in Stillwater's sole
discretion.
1.43 Treatment Charge shall mean the amount payable by Power Mount to Stillwater
to treat and refine the Secondary Materials, which is based on the volume of
Secondary Materials delivered and set forth on Schedule 1 hereto.

B-3

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

1.44 Value Date means the first Business Day following the date that is
[**Redacted**] days following the date of actual delivery, subject to extension
pursuant to Sections 5 and 16.2.


2.TERM.
The term of this Agreement shall be for a period of one (1) year commencing on
the effective date hereof and ending October 31, 2013. Notwithstanding the
foregoing, this Agreement may be earlier terminated in accordance with the
provisions of Section 13 or extended in accordance with the provisions of
Section 16.2.
3.OFFERED OUNCES; SHIPMENT VERIFICATION FORM; RECEIPT AND ACCEPTANCE.
3.1    Offered Ounces. Via email, Power Mount will from time to time offer
Stillwater
Offered Ounces of Metal at a price to be determined by Stillwater and will
provide Stillwater with the Estimated Delivery Date of the Secondary Materials
containing such Offered Ounces. Power Mount will also indicate in such
communication when Power Mount wants Stillwater to set the Purchase Price for
the Offered Ounces, which may be as early as [**Redacted**] days prior to the
Estimated Delivery Date and as late as the Value Date. If Power Mount does not
indicate when it wants Stillwater to set a Purchase Price for the Offered Ounces
of Metal, Stillwater will determine the Purchase Price of the Offered Ounces of
each Metal on receipt of the Final Assay for the Lot containing such Offered
Ounces of Metal. Power Mount shall not include in its email regarding Offered
Ounces any Metal that Power Mount does not reasonably expect to deliver to the
Facility within [**Redacted**] days from the date of such offer. Within
[**Redacted**] Business Days following an offer from Power Mount, Stillwater
will send an email to Power Mount with the following information: (a) the
Purchase Price for each Metal (if set by Stillwater); and (b) the Offered Metal
Value and the Prepayment amount, if any. Stillwater will match deliveries of
Lots with the applicable Offered Ounces according to the Estimated Delivery Date
on a first-in-first-out basis.


3.2    Shipment. Power Mount will deliver Secondary Materials to the Facility in
the
quantities and with the composition in accordance with this Agreement. Power
Mount will transport, or arrange for the transportation of, Secondary Materials
in accordance with all applicable Environmental Laws. Power Mount will label
each Lot based on the type of Secondary Material contained in such Lot. Each
Shipment must be accompanied by an MSDS. Power Mount will bear the costs of
transporting the Secondary Materials to the Facility. The Secondary Materials
must be packaged in gaylord boxes unless alternative packaging is pre-approved
by Stillwater. Catalyst dusts must be packaged in super sacks (bulk bags).
3.3    Shipment Verification Form. Power Mount shall electronically enter the
metal
data to complete the top portion of the Shipment Verification Form for each Lot
shipped to Stillwater. Stillwater will confirm via email its receipt of the
Shipment Verification Form. Power Mount shall indicate on the Shipment
Verification Form, among other things, whether or not Power Mount will have a
representative present for weighing and sampling.
3.4    Receipt and Acceptance. Stillwater shall notify Power Mount when
Stillwater
has received a Lot of Secondary Materials at the Facility. Within [**Redacted**]
Business Days following Stillwater's receipt of a Lot of Secondary Materials,
Stillwater shall notify Power Mount whether or not Stillwater will accept or
reject that Lot by completing the bottom portion of the Shipment Verification
Form and forwarding a copy of the completed form to Power Mount via facsimile or
email. If Stillwater rejects a

B-4

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

Lot, Stillwater will have no further obligations to Power Mount with respect to
such Lot, and Power Mount shall promptly remove such Lot from the Facility and
shall bear the costs of such removal. No payment will be due from Stillwater for
any Lot that Stillwater rejects. To the extent Stillwater has made any
Prepayment for the Metal estimated to be contained in a rejected Lot, such
Prepayment amount will be deducted from future payments owed Power Mount and, if
payments owed to Power Mount within [**Redacted**] months after such rejection
are insufficient to repay Stillwater the amount of such Prepayment, Power Mount
shall thereupon pay Stillwater all amounts remaining due.
4.    TITLE; RISK OF LOSS; WARRANTIES OF POWER MOUNT;
INDEMNIFICATION.
4.1    Title. Title to the Secondary Materials in any Lot in a Shipment shall
transfer
from Power Mount to Stillwater following receipt and acceptance of such Lot by
Stillwater at the Facility. Power Mount shall have responsibility for and assume
all liability with respect to the Secondary Materials prior to title passing to
Stillwater.
4.2    Risk of Loss. Power Mount shall bear all risk of loss of or damage to the
Secondary Materials during transit to the Facility, and risk of loss of the
Secondary Materials shall pass to Stillwater only upon receipt and acceptance of
the Secondary Materials at the Facility. Power Mount shall acquire and maintain
adequate insurance to cover 100% of the value while in Power Mount's possession.
4.3    Warranties of Power Mount. Power Mount warrants and covenants to
Stillwater that Power Mount will have full legal and beneficial title, free,
clear and unencumbered by security interests and liens, to all Secondary
Materials upon Stillwater's receipt and acceptance of the Secondary Materials by
Stillwater; that Stillwater shall upon
receipt and acceptance, acquire full legal and beneficial title to such
Secondary Materials, free, clear and unencumbered by security interests and
liens (other than security interests and liens of Stillwater); and that the
Secondary Materials shall be of the quality set forth in Section 6.1.
4.4    Indemnification. Power Mount shall indemnify and hold Stillwater harmless
from and against any and all costs, losses, judgments, orders, decrees,
expenses, including reasonable attorneys', costs of court, and expert witness
fees, and damages arising as the result of Power Mount's failure to (a) have
full and unencumbered title as provided in Section 4.3; (b) provide Secondary
Materials of the quality set forth in Section 6.1 (unless Stillwater elects to
accept nonconforming Secondary Materials under Section 6.2); and (c) comply with
Environmental Laws.


5. QUANTITIES.
Power Mount may offer any amount of Secondary Materials to Stillwater pursuant
to this Agreement. No Lot shall be less than [**Redacted**] pounds. An
additional $[**Redacted**] lot charge will be included for any lot that is
received and accepted weighing less than [**Redacted**] pounds. Stillwater may
delay receipt and acceptance and the Value Date for any Lot that does not meet
the requirements of this Section 5.


6. QUALITY.
6.1    Minimum Quality of Secondary Materials. Each Lot of Secondary Materials

B-5

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

must have, at a minimum, [**Redacted**] troy ounces of Metal per Short Ton.
Power Mount represents and warrants that all Secondary Materials delivered to
Stillwater from Power Mount shall be (a) free of lead, zinc, arsenic, chlorine,
fluorine, mercury, selenium or other deleterious materials and free of any other
impurities the solubility of which will negatively impact the processing and
refining process (as determined solely by Stillwater), (b) free of Hazardous
Substances (other than Hazardous Substances exempt under Environmental Laws),
and (c) free of iron, stainless steel and other scrap.
6.2    Material Differences in Composition. If the results of sampling conducted
by
Stillwater indicate that a Lot of Secondary Materials delivered hereunder does
not meet the requirements of Section 6.1, Stillwater shall have the absolute
right (a) to refuse to accept that particular Lot of Secondary Materials for
processing and refining, in which event Stillwater shall so notify Power Mount
of such rejection; or (b) to accept, process and refine the Lot and to charge
Power Mount $[**Redacted**] per pound of Secondary Material or such greater
amount as determined by Stillwater as necessary to cover additional costs of
processing. If Stillwater refuses to accept any Lot, Power Mount will promptly
remove that Lot from the Facility at Power Mount's sole expense. No payment will
be due from Stillwater for any Lot that Stillwater rejects pursuant to this
Section 6.2. To the extent Stillwater has prepaid for the Metal estimated to be
contained in such Lot, such amount will be deducted from future payments owed
Power Mount, and, if payments owed to Power Mount within [**Redacted**] months
after such rejection are insufficient to repay Stillwater the amount of such
Prepayment, Power Mount shall thereupon pay Stillwater all amounts remaining
due.


7. PROCESSING.
7.1    Processing of Secondary Materials. Subject to Sections 4, 5 and 6,
Stillwater
will take delivery and possession at the Facility of the Secondary Materials
provided by Power Mount under this Agreement, and, following acceptance,
Stillwater will process the Secondary Materials.
7.2    Smelter Capacity. On any occasion during the term of this Agreement that
Stillwater's Facility is shut down for any reason, Stillwater may delay the
processing of any Secondary Materials and will promptly notify Power Mount of
such delay. Stillwater shall have no liability to Power Mount due to a shutdown
if the shutdown (i) is for any reason and Stillwater has delivered to Power
Mount not less than [**Redacted**] days' prior written notice of such shutdown,
and provided further that Stillwater complies with all of its obligations under
this Agreement with respect to any Secondary Materials previously shipped to
Stillwater and any Secondary Materials shipped to Stillwater pursuant to this
Section 7.2, or (ii) results from an event of Force Majeure. If Stillwater has
notified Power Mount that a shutdown will occur for a reason other than an event
of Force Majeure, then upon receipt of such notification, Power Mount will ship
to Stillwater only the number of outstanding Offered Ounces due Stillwater.
Power Mount will make no other shipments of Secondary Materials to Stillwater
until such time as Power Mount receives written notification from Stillwater to
resume shipments.


8. WEIGHING; SAMPLING; ASSAYING; COMMINGLING.
8.1    Weighing; Representation. Power Mount reserves the right, at its expense,
to
have its representative present to observe the process of the preliminary
weighing of each Lot and the collecting of samples for assaying. If Power Mount
has elected to have its representative present at weighing and sampling, then
the weighing of such Lot and the collection of the samples from such Lot shall
not occur until Power Mount's representative has arrived at the Facility. Such
representative must arrive at the Facility on the day that Stillwater has
indicated that it will conduct the sampling of that particular Lot; provided
that Stillwater has given Power Mount at least [**Redacted**] Business Days'
notice of such date.

B-6

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

8.2    Preliminary Ounces. Within [**Redacted**] Business Days following
delivery of the Lot at the Facility, Stillwater will weigh and test the
preliminary content of such Lot. If the number of troy ounces of each Metal as
determined by Stillwater on receipt differs by [**Redacted**]% or more from the
Estimated Ounces of each Metal as determined and set forth on the Shipment
Verification Form by Power Mount (a “Material Weight Variance”), Stillwater will
promptly notify Power Mount of such Material Weight Variance. The Preliminary
Ounces of each Metal shall equal the Estimated Ounces of each Metal unless there
is a Material Weight Variance. If there is a weight variance, the Preliminary
Ounces of each Metal shall be as determined by Stillwater pursuant to this
Section 8.2.


8.3    Sampling; Final Dry Lot Weight; Final Assays. Stillwater will sample each
Lot for moisture content and for assaying. Within [**Redacted**] days after the
date of Power Mount's delivery of the particular Lot, Stillwater will send a
Sample Split to Power Mount and a Sample Split to the Stillwater Mining
Laboratory, and Stillwater will retain a Sample Split on file at the Facility
for use as an umpire sample (if needed). Each Lot received by Stillwater will be
considered complete and separate for sampling purposes under this Agreement.
Stillwater will keep a separate record of the specific procedures performed in
sampling the Secondary Materials supplied by Power Mount. Stillwater will
determine and provide Power Mount with the Final Assay results, the Final Dry
Lot Weight and the number of Final Ounces for such Lot within [**Redacted**]
days after the date of Power Mount's delivery of the particular Lot.
8.4    Commingling. Stillwater shall have the right to commingle in the Facility
any
Secondary Materials from Power Mount with any other materials, provided that the
commingling occurs only after the Secondary Materials have been (i) weighed and
sampled by Stillwater and (ii) accepted by Stillwater pursuant to Section 3.4.
9.    PAYMENT; SECURITY INTEREST.
9.1    Prepayment. Within [**Redacted**] Business Day following receipt of
Shipping
Documentation from Power Mount and provided a Purchase Price has been set,
Stillwater may, at its option, forward Prepayment if it has been requested by
Power Mount for such Lot via wire transfer to Power Mount. The “Prepayment” to
Power Mount for such Offered Ounces shall equal (A) the product of (i) the
Prepayment Percentage and (ii) the sum of the Offered Metal Values for each
Metal less (B) the Prepayment Finance Charge.
9.2    Calculation of Final Payment. Within [**Redacted**] Business Days
following notice to Power Mount of the Final Lot Value for a Lot of Secondary
Materials, Stillwater will forward the Final Payment via wire transfer to Power
Mount. The “Final Payment” shall be calculated as follows:
(a)the sum of the Final Lot Values for each Metal in such Lot; less
(b)the Prepayment; less
(c)the Prepayment Finance Charge; less
(d)the Final Payment Finance Charge; less
(e)the Final Treatment Charge; less
(f)any Section 5.0 lot charges.
Attached as Appendix B is a sample calculation of a Final Payment and Final
Payment Finance Charge. If the calculation of the Final Payment pursuant to this
Section 9.2 results in a negative number such that Stillwater has overpaid for a
given Lot, such amount will be deducted from future amounts owed to Power Mount,
and, if payments owed to Power Mount within [**Redacted**] months after such

B-7

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

overpayment are insufficient to repay Stillwater the amount of such overpayment,
Power Mount shall promptly (with [**Redacted**] Business Days) pay Stillwater
all amounts remaining due.
9.3 Maximum Prepayments; Obligation to Make Prepayment May Be Suspended or
Terminated by Stillwater. Stillwater shall not prepay Power Mount for any Lot
unless Stillwater has received Shipping Documentation from Power Mount and has
been directed by Power Mount to set a Purchase Price for each Metal in the Lot.
Notwithstanding Sections 9.1 or 9.2 above, Stillwater may elect to suspend or
terminate prepayments to Power Mount at any time during this Agreement for
whatever reason. If Stillwater does suspend or terminate prepayments, Stillwater
will forward Final Payment for each Lot of Secondary Material to Power Mount in
one Final Payment, which shall be determined as follows:
(a)the sum of the Final Lot Values for each Metal in such Lot; less
(b)the Final Treatment Charge.
9.4    Right of Set-off. Stillwater may set-off any amounts that Power Mount
owes
Stillwater against any amounts that Stillwater owes Power Mount.
9.5    Security Interest. As security for all obligations of Power Mount under
this
Agreement, Power Mount hereby assigns, pledges and grants to Stillwater, its
successors and assigns, a security interest in each Lot of Offered Ounces
shipped to Stillwater pursuant to Article 3 of this Agreement., which Power
Mount owns or hereafter acquires and offers to Stillwater.


10. PUBLICITY: CONFIDENTIALITY.
10.1 Publicity. Power Mount will not issue or approve an advertisement,
promotional material, news release or other form of publicity concerning this
Agreement or the transactions contemplated herein without the prior approval of
Stillwater as to the content of such advertisement, promotional material, news
release or publicity and the timing of its release.
10.2 Confidentiality. Each party will keep the terms of this Agreement
confidential except as disclosure may be required by law or regulation. Each
Party will treat all information, documents and other materials provided by the
other Party hereunder as confidential and proprietary information of the
disclosing Party, and the receiving Party agrees to maintain in confidence all
such confidential information and will not divulge such confidential information
in whole or in part to any third party (other than its employees, lenders,
accountants, counsel and financial advisors) and except as required by law or
regulation.


11. REPRESENTATIONS AND WARRANTIES.


11.1 Representations and Warranties of Stillwater.
11.1.1    Organization, Good Standing and Qualification. Stillwater is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Stillwater has all requisite corporate power and
authority to own its property and assets and to carry on its business as now
conducted and as currently proposed to be conducted. Stillwater is duly
qualified to transact business and is in good standing in each other
jurisdiction in which the failure to so qualify would have a material adverse
effect on Stillwater. Stillwater has the power and authority to execute, deliver
and perform its obligations under this Agreement.
11.1.2    Authorization. All corporate action on the part of Stillwater, its

B-8

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

officers, directors and stockholders necessary (a) for the authorization,
execution and delivery (or acceptance, as the case may be) of this Agreement and
(b) for the performance of all obligations of Stillwater hereunder has been
taken. The person executing this Agreement on behalf of Stillwater is authorized
to execute this Agreement.
11.1.3    No Conflicts. The execution, delivery and performance of this
Agreement will not (a) violate any provision of law or statute or any order of
any court or other governmental authority binding on Stillwater; (b) contravene
or conflict with Stillwater's certificate of incorporation or bylaws; or (c)
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time or both) a
default, or result in the creation of any lien upon any of the properties or
assets of Stillwater, under any indenture, mortgage, lease agreement or other
agreement or instrument to which Stillwater is a party or by which it or any of
its property is bound or affected, except, for purposes of this clause (c), such
conflict, breach or default as to which requisite waivers or consents shall have
been obtained by Stillwater and delivered to Power Mount or which would not
reasonably be expected to have a material adverse effect on Stillwater.
11.2 Representations and Warranties of Power Mount.
11.2.1    Organization, Good Standing and Qualification. Power Mount is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Kentucky. Power Mount has all requisite corporate power
and authority to own its property and assets and to carry on its business as now
conducted and as currently proposed to be conducted. Power Mount is duly
qualified to transact business and is in good standing in each other
jurisdiction in which the failure to so qualify would have a material adverse
effect on Power Mount. Power Mount has the power and authority to execute,
deliver and perform its obligations under this Agreement.
11.2.2    Authorization. All corporate action on the part of Power Mount, its
officers, directors and stockholders necessary (a) for the authorization,
execution and delivery (or acceptance, as the case may be) of this Agreement and
(b) for the performance of all obligations of Power Mount hereunder has been
taken. The person executing this Agreement on behalf of Power Mount is
authorized to execute this Agreement.
11.2.3    No Conflicts. The execution, delivery and performance of this
Agreement will not (a) violate any provision of law or statute or any order of
any court or other governmental authority binding on Power Mount; (b) contravene
or conflict with Power Mount's certificate of incorporation or bylaws; or (c)
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time or both) a
default, or result in the creation of any lien upon any of the properties or
assets of Power Mount, under any indenture, mortgage, lease agreement or other
agreement or instrument to which Power Mount is a party or by which it or any of
its property is bound or affected, except, for purposes of this clause (c), such
conflict, breach or default as to which requisite waivers or consents shall have
been obtained by Power Mount and delivered to Power Mount or which would not
reasonably be expected to have a material adverse effect on Power Mount.


12.    EVENTS OF DEFAULT.
The occurrence at any time with respect to a Party of any of the events set
forth in this Section 12 shall constitute an event of default (an “Event of
Default”) with respect to such Party.

B-9

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

12.1 Failure to Pay. Failure by the Party to make, when due, any payment under
this Agreement required to be made by it, if such failure is not remedied on or
before the [**Redacted**] Business Day after notice of such failure is given to
the Party.
12.2 Breach of Agreement. Failure by the Party to comply with or perform any
material agreement or obligation (other than an obligation to make payment under
this Agreement) to be complied with or performed by the Party in accordance with
this Agreement if such failure is not remedied on or before the [**Redacted**]
day after notice of such failure is given to the Party.
12.3 Breach of Representations and Warranties. Any representation or warranty
made by the Party contained in this Agreement was when given false or misleading
in any material respect (provided, however, if any representation or warranty
that is qualified by materiality, including with reference to a material adverse
effect, shall prove to be false or misleading in any respect, the same shall be
an Event of Default hereunder).
12.4 Bankruptcy. The Party (a) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (b) admits in writing its inability
generally to pay its debts as they become due; (c) makes a general assignment
for the benefit of creditors; (d) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and in the
case of any such proceeding or petition instituted or presented against it, such
proceeding or petition is not dismissed, discharged, stayed or restrained in
each case within [**Redacted**] days of the institution or presentation thereof;
(e) has a resolution passed for its winding-up or liquidation (other than
pursuant to a consolidation, amalgamation or merger); (f) seeks or becomes
subject to the appointment of an administrator, receiver, trustee or custodian
or other similar official for it or for all or substantially all of its assets;
(g) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession or any such process is not dismissed,
discharged, stayed or restrained, in each case, within [**Redacted**] days
thereafter; or (h) takes any action in furtherance of or indicating its consent
to approval of or acquiescence in any of the foregoing acts.


13.    TERMINATION.
13.1 Event of Default. If at any time an Event of Default with respect to a
Party has occurred and is then continuing, the other Party may, in addition to
any other remedies available to such Party, terminate this Agreement by sending
written notice of termination to the defaulting Party, which notice shall be
effective, subject to Section 13.3, upon receipt by the defaulting Party.
13.2 Termination by Stillwater. Stillwater may terminate this Agreement by
sending written notice of termination to Power Mount if Stillwater, in its sole
discretion, has determined that the processing of Secondary Materials conflicts
with Stillwater's processing or production goals. Notice of termination pursuant
to this Section 13.2 shall be effective, subject to
Section 13.3, upon the [**Redacted**] day following Power Mount's receipt of
such notice.
13.3 Effect of Notice of Termination. Upon notice of termination, Power Mount
will make no further shipments of Secondary Materials to Stillwater. Subject to
Sections 4, 5 and 6 hereof and provided Stillwater has accepted the Lot of
Secondary Materials, Stillwater shall process all Secondary Materials that Power
Mount had offered or shipped to Stillwater prior to termination. Until such time
as all Secondary Materials delivered to Stillwater have been processed by
Stillwater and payment for same has been received

B-10

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

by Power Mount, this Agreement will continue in full force and effect.
Termination shall be without prejudice to any right of action or claim accrued
on or before the date of termination or pursuant to applicable law.
13.4 Survival. The provisions of Sections 4.3, 10, 13.3, 14, 16, 17 and 19 will
survive termination.
14.    REFERRAL FEE PAYMENTS.
14.1 PM Suppliers. From time to time, Power Mount may arrange with third party
suppliers (each, a “PM Supplier”) to supply Secondary Materials directly to
Stillwater. If Power Mount refers a PM Supplier to Stillwater and Stillwater
enters into an agreement with such PM Supplier for the purchase and sale of
Secondary Materials, Stillwater will pay to Power Mount a referral fee (the “PM
Referral Fee”) as determined pursuant to this Section 14.
14.2 Calculation of PM Referral Fee. For each Lot of Secondary Materials
delivered by a PM Supplier, Stillwater will calculate the amount due the PM
Supplier under its applicable agreement (the “PM Supplier Payment”). Stillwater
will pay to Power Mount a PM Referral Fee based on the PM Supplier Payment but
calculated instead by substituting the Referral Fee Percentage (defined below)
for each Metal for the stated return percentage for such Metal set forth in the
agreement with the applicable PM Supplier (the “Applicable Supplier
Percentage”). The “Referral Fee Percentage” shall be, with respect to each
Metal, the difference between (a) the Return Percentage and Treatment Charge set
forth in this Agreement and (b) the Applicable Supplier Percentage. Stillwater
will provide Power Mount with advance written notice of the Applicable Supplier
Percentages for each PM Supplier. If the Return Percentage or Treatment Charge
under this Agreement or the Applicable Supplier Percentage under any agreement
with a PM Supplier are amended to increase or decrease such percentage, the
Referral Fee Percentage shall be adjusted accordingly. The Referral Fee
Percentage plus the Applicable Supplier Percentage for each Metal shall never
exceed the Return Percentage for such Metal under this Agreement.
14.3 Payment of the PM Referral Fee. The PM Referral Fees for all final shipment
payments made to the PM Suppliers in any calendar month will be aggregated and
paid to Power Mount within [**Redacted**] Business Days following the end of
such calendar month. Stillwater may set-off any amounts that a PM Supplier owes
to Stillwater against any amounts that Stillwater owes to Power Mount for a PM
Referral Fee on that specific PM Supplier.
14.4 Stillwater's Right to Terminate. Nothing in this Agreement shall limit
Stillwater's right to terminate or amend its agreement with any PM Supplier at
any time for any reason or no reason.


15.    RELATIONSHIP OF THE PARTIES.
Nothing contained in this Agreement shall be deemed to constitute either Party
the partner of the other, nor, except as otherwise herein expressly provided, to
constitute either Party the agent or legal representative of the other, nor to
create any fiduciary relationship between them. It is not the intention of the
Parties to create, nor shall this Agreement be construed to create, any mining,
commercial or other partnership. Neither Party shall have any authority to act
for or to assume any obligation or responsibility on behalf of the other Party,
except as otherwise expressly provided herein. Each Party shall be responsible
only for its obligations as herein set out and shall be liable only for its
share of the costs and expenses as provided herein. Each Party shall indemnify,
defend and hold harmless the other Party, its directors, officers, employees,
agents and attorneys from and against any and all losses, claims, damages and
liabilities claimed

B-11

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

by any third party or parties arising out of any act or any assumption of
liability by the indemnifying Party, or any of its directors, officers,
employees, agents and attorneys done or undertaken, or apparently done or
undertaken, on behalf of the other Party, except pursuant to the authority
expressly granted herein or as otherwise agreed in writing between the Parties.


16.    FORCE MAJEURE.
16.1 Definition. The term “Force Majeure” as employed herein, shall mean acts of
God, strikes, insurrections, lockouts or other labor or industrial disturbances,
unavoidable accidents, uncontrollable delays in transportation, compliance with
any state or federal laws, regulations or requirements (expressly including
inability to obtain necessary governmental approvals, licenses or permits on
reasonably acceptable terms), inability to obtain timely refining of materials,
actions of any competent governmental authority or agency, court orders, future
orders of any regulatory body having jurisdiction, acts of the public enemy,
terrorist acts, wars (declared or undeclared), riots, sabotage, blockades,
embargoes, shortages of or inability to secure fuel, power, contractors, labor,
raw materials, railroad or transport facilities, failure of, damage to or
destruction of machinery, plant and equipment, earthquakes, snowslides,
landslides, lightning, weather conditions materially preventing or impairing
work, fires, storms, floods, washouts and explosions, or other matters beyond
the reasonable control of the Party obligated to perform, whether similar to
matters herein specifically enumerated or not; provided, however, that
performance shall be resumed within a reasonable period of time after such cause
has been removed; and provided, further, that neither Party shall be required
against its will to adjust any labor dispute or to question the validity of or
to refrain from judicially testing the validity of any federal, state or local
order, regulation or statute.
16.2 Effect of Occurrence. If either Party is rendered unable, wholly or in
part, by Force Majeure applying to it, to carry out its obligations under this
Agreement, it is agreed that such obligations of such Party, so far as they are
affected by such Force Majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period, and that the various periods and
terms provided for herein shall be extended for a period equivalent to such
period of Force Majeure. The Party claiming that an event of Force Majeure has
occurred will promptly notify the other Party of the commencement and
termination of any event of Force Majeure.


17.    NO IMPLIED COVENANTS.
There are no implied covenants contained in this Agreement other than those of
good faith and fair dealing.


18.    COMPLIANCE WITH LAWS.
To the extent applicable, the Parties agree to comply in all material respects
with all laws, ordinances, rules, codes, regulations and lawful orders of any
federal, state or local governmental authority applicable to performance of this
Agreement. Without limiting the generality of the foregoing, (i) each Party
represents that it will not engage in any business practice that is in violation
of the Foreign Corrupt Practices Act of 1977, as amended, or applicable similar
laws; and (ii) Power Mount shall comply with all Environmental Laws applicable
to the sorting, handling, testing, loading, transporting, and delivery of the
Secondary Materials to Stillwater. Power Mount shall ensure that the Secondary
Materials are properly contained, secured, labeled, marked, documented, and
inspected at all times during the course of sorting,

B-12

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

handling, testing, loading, transporting, and delivering so as to comply with
all applicable Environmental Laws. Power Mount shall further ensure that its
employees, contractors, and agents have been properly trained and are properly
supervised with respect to the sorting, handling, testing, loading,
transporting, and delivery of the Secondary Materials to Stillwater. If Power
Mount engages third parties for the requirements outlined herein, Power Mount
shall exercise due care to select persons who will perform the functions to the
same standards required by the Power Mount herein. Power Mount shall monitor
such third parties to ensure that such persons comply with all applicable
Environmental Laws for sorting, handling, testing, loading, transporting, and
delivering Secondary Materials to Stillwater.


19.    MISCELLANEOUS.
19.1 Entire Agreement. This Agreement represents the complete agreement between
the Parties hereto and supersedes all prior or contemporaneous oral or written
agreements between Power Mount and Stillwater to the extent they relate in any
way to the subject matter hereof.
19.2 Binding Effect; Assignment. This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties hereto and may not be assigned by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, the consent
of Power Mount shall not be required with respect to (a) any assignment by
Stillwater to provide security in connection with any financing, expressly
including, by way of example and not limitation, assignments of royalty,
overriding royalties or net profits interests or production payments, or (b) any
merger, consolidation or other reorganization or transfer by operation of law
involving Stillwater or any purchase or sale of substantially all of the assets
of Stillwater, provided that, as to this clause (b), Stillwater notifies Power
Mount of the assignment and the name and address of the assignee,
19.3 Amendment and Waiver. Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Agreement shall be effective
against either Party unless such modification, amendment or waiver is approved
in writing by the Parties hereto. The failure by either Party to demand strict
performance and compliance with any part of this Agreement shall not be deemed
to be a waiver of the rights of such Party under this Agreement or by operation
of law. Any waiver by either Party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach thereof.
19.4 Notices. Unless otherwise stated in this Agreement, any notice, election,
report or other correspondence (collectively, “Notices”) required or permitted
hereunder shall be in writing and (i) delivered personally to the individual
listed below for Notices (or an officer) of the party to whom directed; (ii)
sent by registered or certified United States mail, postage prepaid, return
receipt requested; (iii) sent by reputable overnight courier; (iv) sent by
facsimile transmission with confirmation of receipt; or (v) to the extent
specifically provided for in this Agreement, sent by email. All such Notices
shall be addressed to the party to whom directed as follows:

















B-13

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

Stillwater Mining Company
1600 1st Ave. South
Columbus, Montana 59019
Attn: Marketing Department
Phone: 406-373-8711 or 406-373-8883
Facsimile: 406-322-6357
Email: ibinando@stillwatermining.com,
sfallang@stillwatermining.com
Stillwater Mining Company
1321 Discovery Drive
Billings, Montana 59102
Attn: Smelter Manager
Phone: 406-322-8901
Facsimile: 406-322-5975
        If to Stillwater: Attn: Secondary Business Supervisor
Phone: 406-322-8904
Facsimile: 406-322-5975
Email:groset@stillwatermining.com,
     mgaustad@stillwatermining.com
With copies to:         Stillwater Mining Company
1321 Discovery Drive
Billings, Montana 59102
Attn: General Counsel
Phone: 406-373-8792
Facsimile: 406-373-8701
Email:bwadman@stillwatermining.com
If to Power Mount:     Power Mount Incorporated
2260 Highway 192
Somerset, KY 42501
Attn: Paul Meece, President
Phone: 606-678-5584
Facsimile: 606-679-4188
                     Email:dmeece100@hotmail.com


Either party may, from time to time, change its address for future Notices
hereunder by Notice in accordance with this Section 19.4. All Notices shall be
complete and deemed to have been given or made (i) when delivered personally to
an officer of the party to whom delivered, (ii) within three (3) Business Days
of when sent if sent via registered or certified United States mail; (iii) when
sent if sent by reputable overnight courier, (iv) when receipt is confirmed if
sent by facsimile transmission; or (v) when sent if sent via email.
19.5 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in an respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any

B-14

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

provision in any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
19.6 Governing Law. The Parties are domiciled in two different states. In order
to create greater certainty with respect to their legal rights and obligations
under this Agreement, the Parties desire to adopt as the substantive law of this
Agreement the laws of a state that has a well developed commercial law and
precedent and that is not the domicile of either party. The Parties hereby agree
that this Agreement shall be construed in accordance with the laws of the State
of Colorado as though this Agreement were performed in full in the State of
Colorado, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Colorado or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Colorado.
19.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
19.8 Waiver of Jury Trial; Jurisdiction. ANY CONTROVERSY OR CLAIM BETWEEN THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY AGREEMENTS OR
INSTRUMENTS RELATING HERETO OR DELIVERED IN CONNECTION HEREWITH SHALL BE TRIED
TO A COURT AND NOT A JURY. EACH PARTY WAIVES ITS RIGHTS TO A JURY. THE PARTIES
STIPULATE THAT ALL LITIGATION UNDER THIS AGREEMENT WILL BE BROUGHT IN THE
FEDERAL DISTRICT COURT LOCATED IN THE CITY AND COUNTY OF DENVER, COLORADO, AND
EACH OF THE PARTIES HEREBY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURT.
19.9 Counterparts; Construction. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. The Parties agree that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not be applied in the construction or interpretation of this Agreement. The
Parties acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by Stillwater and Power Mount.
19.10 Further Documents. At the request of either Party, the Parties shall
execute and deliver any further instruments, agreements, documents or other
papers reasonably requested by that Party to effect the purposes of this
Agreement and the transactions contemplated hereby
[SIGNATURE PAGE FOLLOWS.]








 







B-15

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

IN WITNESS WHEREOF, the Parties have executed this instrument effective as of
the date first above written.
STILLWATER MINING COMPANY     POWER MOUNT INCORPORATED
By:
/s/ Francis R. McAllister
 
By:
/s/ Paul Meece
Name:
Francis R. McAllister
 
Name:
Paul Meece
Title:
Chief Executive Officer
 
Title:
President

























































































APPENDIX A

B-16

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

Stillwater 1 Power Mount Shiiarterd Vertfroatkre Form on Provided by Peltier
Meant


Stipment FM:razed Ds*.
EelirneM lelAni-01 et &illeiahic
Power Went Shipment Itt 'Pipe cdSatvandoly 44910041 Es3imated Shipment VitaVirt
(US lank Ropmentadve be Present tor agrilpktiec change ctt Ammo's::
e*.timsited ntit AIsar (oVS)
NUMbilf of LOIS:

Jam. Peilaidurrt Rineriterrr Estimated 01141Ce5 in Shipment 4oz

--------------------------------------------------------------------------------



Inforninfigri Pravitin4 by AVON r
IMSZEMENESENIENEETZUMEMIettle,tcAC7,
Siihmter Shipment ita:
Metal 6:31mnaw F Mentibr,.
Porehwom, PY ice 67 t'Cling*
Ship need



Moth= Pninehim: 3 FZholtint
Preliminary Shipment Vatic Calm/Anthem
 
Fiatimen`; Padadture: EibeilitHr $
Preiminary Stiff cant Volum $
'Mug Da*
 





Shipment AnceptatitRefectei
Carrunonis
•
im rim theft Is a 141tIbstil 'New    teem.„ca at rasa ma pretninbrycurinn,as
detemined by taaiketer wii be used re

•
FteitritOly VL V441,14,

ElecinstricaAll IA:MN Matirit Power Wont Represestraitat
&tirster Representative
Repoet Pt-4r




APPENDIX B
Example - Payment Calculations
Pursuant to an emailed request for price quote, Power Mount offers
[**Redacted**] Platinum Ounces, [**Redacted**] Palladium Ounces and
[**Redacted**] Rhodium Ounces to Stillwater with an Estimated Delivery Date of
[**Redacted**] days from the date of the request for price quote. Power Mount
elects to set a Purchase Price [**Redacted**] days prior to the Estimated
Delivery Date. Stillwater sets the Purchase Price at $[**Redacted**] per ounce
for Platinum, $[**Redacted**] per ounce for Palladium and $[**Redacted**] per
ounce for Rhodium. Power Mount sends Shipping Documentation to Stillwater
[**Redacted**] days prior to the Estimated Delivery Date.

B-17

--------------------------------------------------------------------------------

Exhibit 10.61


Annex B


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[**Redacted**]”, and the omitted text has been
filed separately with the Securities and Exchange Commission.

Stillwater determines the Offered Metal Value to be $[**Redacted**] and agrees
to make a Prepayment [**Redacted**] days prior to the Estimated Delivery Date.
Stillwater's Cost of Borrowing at the time of the Prepayment is [**Redacted**]%
and at the time of the Final Payment is [**Redacted**]%. The Value Date is the
[**Redacted**] day following delivery of the Lot at the Facility. There is no
exchange of assays; therefore, the Final Payment Date is [**Redacted**] days
(based on completion of final assays) following delivery of the Lot to
Stillwater.
Prepayment. Stillwater makes a Prepayment to Power Mount calculated as follows:
Offered Metal Value Multiplied by [**Redacted**]%
Less:
Prepayment Finance Charge
$[**Redacted**]
 
       (product of (a) [**Redacted**], (b) [**Redacted**]
        and (c) [**Redacted**]
[**Redacted**]
             Prepayment
$[**Redacted**]



Final Payment. Final Ounces contained of each Metal are determined to be as
follows: [**Redacted**] ounces of Platinum, [**Redacted**] ounces of Palladium
and [**Redacted**] ounces of Rhodium. The Final Payment owed to Power Mount
would be calculated as follows:
Sum of the Final Lot Values            $[**Redacted**]
Less:
Final Treatment Charge            [**Redacted**]
Prepayment                    [**Redacted**]
Prepayment Finance Charge            [**Redacted**]
Final Payment Finance Charge        [**Redacted**]
(product of (a) [**Redacted**] (b) .[**Redacted**]
and (c)    [**Redacted**]
Final Payment                $[**Redacted**]




SCHEDULE 1 TERMS


1.    Prepayment Percentage: [**Redacted**]%


2.    Return Percentage:
Platinum - [**Redacted**]%
Palladium - [**Redacted**]%
Rhodium - [**Redacted**]%
3.    Treatment Charge
$[**Redacted**]/net wet lb. of catalyst received and accepted

B-18